ACCEPTED
                                                                                                        2013-509,724
                                                                                          SEVENTH COURT OF APPEALS
                                                                                                   AMARILLO, TEXAS
                                                                                                  3/5/2015 3:03:38 PM
                                                                                                    Vivian Long, Clerk



                                       NO. 07-15-00001-CV

                              IN THE COURT OF APPEALS             FILED IN
                     FOR THE SEVENTH SUPREME JUDICIAL DISTRICT
                                                            7th COURT OF APPEALS
                                 AT AMARILLO, TEXAS           AMARILLO, TEXAS
                                                                            3/5/2015 3:03:38 PM
BRENTLEY WAYNE HRNCIRIK                              §                           VIVIAN LONG
                                                                                    CLERK
                                                     §
                    Appellant                        §
                                                     §
v                                                    §   TRIAL COURT NO. 2013-509,724
                                                     §
                                                     §
                                                     §
BOBBYE GAIL HRNCIRIK                                 §
                                                     §
                    Appellee                         §

         MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

          COMES NOW, BRENTLEY WAYNE HRNCII{IK, appellant, and files this
Motion for Extension of Time to file Appellant’s Brief, pursuant to TRAP 38.6(d) and
would show the court as follows:
                                                 I
                    The deadline for filing Appellant’s Brief is March 9, 2015.
                                                 II.
          No previous extension have been granted. Appellant’s attorney would request a
30 day extension to April 9, 2015. The reason Appellant needs an extension is due to the
fact that on February 23, 2015, Appellant’s attorney was notified he was set number one
for jury trial in Cause No. 2015-405,167, styled the State of Texas v. Valentino Casares,
in the   ]40uhj   District Court of Lubbock County, Texas, this is a re-indictment of Cause No.
2014-401,509, which had previously been set for jury trial November 3, 2014. Due to
preparation for this jury trial a necessity exists for an extension to file Appellant’s Brief.
                                                 ifi.
          Appellant’s attorney is a sole- practitioner and has been diligent in his efforts to
appropriately research and prepare Appellant’s Brief.
                                            IV.
        Appellant would show the Court that the actions taken by his attorney are taken
in a good faith effort to promptly pursue appellant’s appeal and not for purposes of delay,
and the appellee would not be harmed or prejudiced by the granting of this Motion for
Extension of Time to File Appellant’s Brief.
       WHEREFORE, PREMISES CONSIDERED, appellant prays that the Court grant
Appellant’s Motion for Extension of Time to File Appellant’s Brief.


                                               Respectfully submitted,

                                               LAW OFFICE OF DAVID MARTINEZ
                                               1663 Broadway
                                               Lubbock, TX 79401
                                               Telephone (806) 744-1692
                                               Telecopier (806) 744-5660
                                               dmtzlaw@aol.com



                                                  By: /WVcwtd’Mcurttne-3’
                                                  David Martinez
                                                  State Bar No. 13141650
                                                  Attorney for Appellant
                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to file Appellant’s Brief was emailed to Ms. Bobbye Gail Hrncirik

at Bobbye.hrncirik@umchealthsystem.com


                                                           /s/Vwtd’Alailtnq’
                                                           David Martinez



                            CERTIFICATE OF CONFERENCE

       This is to certify that on this   5th   day of March, 2015 I tried contacting Ms.

Hrncirik and she was not available, a voice mail message was left to Ms. Hrncirik

regarding any objection to our filing of our motion for extension.



                                                            /s/DcwCdi Mcwttna
                                                           David Martinez


                                CERTIFICATE OF COMPLIANCE


Pursuant to TRAP 9.4 (i) (3), undersigned Counsel certifies that this Motion for
Extension of Time to File Motion Appellant’s Brief was prepared with Microsoft Office
2010, and that according to the program’s word- count, the sections covered by TRAP
9.1 (i) (3) contains 468 words.




                                                            ,YVcwCd’ Ma-rttnez
                                                            David Martinez